Mika Tiraturyan

From: Tom K. McCrossin
Sent: Tuesday, May 19, 2015 3:25 PM
To: bsilver@kalashnikov-usa.com; dmccallum@kalashnikov-usa.com; ehenry@kalashnikov-

usa.com; Eldad Oz (eldadoz1@gmail.com); jportz@kalashnikov-usa.com;
mika@kalashnikov-usa.com

Ce: ‘Laura@lauraburgess.com’; Tam Cao
Subject: lal jINTY NaN

Attachments: caa_visual_language_round2_8.pdf
importance: High

The enclosed file contains the most recent follow-up from Dan Alexander as this pertains to the pending rebranding of
CAA.

Please review and reply back with your comments on or before Thursday, May 21‘ so we can continue to move the
open matter forward.

CAA)

THOMAS K.MCCROSSIN =P
CEO C 610.294.
CAA USA F 215.9

E

Anos

From: Eldad Oz [mailto:eldadozi@gmail.com]

Sent: Monday, May 18, 2015 11:09 AM

To: Tom K. McCrossin; mikey hartman; Moshe Oz; mika@kalashnikov-usa.com; bsilver@kalashnikov-usa.com; Laura
Burgess; Evrold Henry; Yuval Harel; Dagan Shahar; Ron Maoz; guy tevel; Dudi

Subject: Fwd: CAA - 1019 }OTy Nagn

 

Sent from my Samsung Galaxy smartphone.

wonnnnn~ Original message --------

From: Einat Lerer <einat@daitd.com>

Date: 17/05/2015 14:35 (GMT+01:00)

To: ny 77x <eldadozl ail.com>

Cc: Dan Alexander <dan.alexander.co@gmail.com>
Subject: CAA - 1197 pio7y naxn
Dan Alexander «Co.

K 4
Busindss’ Cheiation

CAA SYMBOL & LOGOTYPE

© All rights reserved / May 2015

 
 
 
 
 
Dan Alexander &Co, CAA Visual Language

Previous Symbol

 

 
Dan Alexander &Co. CAA Visual Language

Exploration of shape and form

 

 
Dan Alexander &Co. CAA Visual Language

Version A Version B

  

 

 
melly Rerun eueelca IS a ig-pelelie wi ir crate rt

* ela A Rated i Ea i aaa .

vive Brae re mals ee mat aes line rete uatceltelay
and ol Ulae scene Nan aN (<1 Olam areL ee ee) Sar e element, deleting it _
. will a ae total ee and. Oe

Tae ati en masala Teli red elma \Vt- 1 g [el es and free to. ean |

ia arohe inc) Na et-Layalale) ac nace a symbol that ororat at Lene the tion haem
a er rele and ee a Counc Solana and Salca oo

, The ae Ele) needed i in Ae to ee tatoo the rest and give
_ as Ane na UC! Aan

 
Dan Alexander & Co. CAA Visual Language

Chosen Symbol

 

 
Dan Alexander &Co. CAA Visual Language

Chosen logotype

 

 
Dan Alexander &Co, CAA Visual Language

Chosen Combination

  

The symbol and logotype are shown together but work as individual elements.

 
 
 
Dan Alexander &Co,

 

CAA Visual Language

Exploration of shape and form

 

 
In abstraction, we TEN eRIEIRROW eRe the elements Cmte symbol |

See CReMailiyintlan AVE keeping ones link to ans eMail in orderito
DatelCol areal one Mel a rmele Lleol mW ali CS ctl ouiaTe atl codaalcanh ecacel (c¥- Tt
| eee acr[e/-1) (ee |

 
Dan Alexander &Co. CAA Visual Language

 

 
Dan Alexander &Co.

 

CAA Visual Language

minimum size

Tem

 

Minimum logo Size - 1cm Height

 
rca ran (e101 (cl a

 
Z
s

‘
ial
f
f
,
4

-

 
 

 

j

CAA

seman gene
Sar
etree

i

T 215.969.9944
© 610.291.8080

CAA

MIKEY HARTMAN
CEO
T 245.969.9946
© 610.291.8080
F 215.9699941
F 215.9499941 © iseschacon
WWW.CAA.COM E  Jag@caa.com K

WWW.CAA.COM

 

|
|
|
|
|
|
|
j

 
 
 
Deve encrate (cl a

Business Creation

THANK YOU!

© All*rights reserved / May 2015

Loe Ue leks for iflustraticn, purp:

 
Mika Tiraturyan

From: Tom K. McCrossin
Sent: Tuesday, May 19, 2015 3:25 PM
To: bsilver@kalashnikov-usa.com; dmccallum@kalashnikov-usa.com; ehenry@kalashnikov-

usa.com; Eldad Oz (eldadoz1 @gmail.com); jportz@kalashnikov-usa.com;
mika@kalashnikov-usa.com

Ce: ‘Laura@lauraburgess.com’; Tam Cao
Subject: alan jloty nayn

Attachments: caa_visual_language_round2_8.pdf
importance: High

The enclosed file contains the most recent follow-up from Dan Alexander as this pertains to the pending rebranding of
CAA,

Please review and reply back with your comments on or before Thursday, May 21° so we can continue to move the
open matter forward.

CAA)

PER LANE RA WIRD

THOMAS K. MCCROSSIN P 235.949.9944 ext 10d 714 Wilham Leigh Or

CEO C 616.291.080 ytown PA. 16007

CAA USA F 245. O80 wwwcommancdairs
E

nos

From: Eldad Oz [mailto:eldadoz1@gmail.com]

Sent: Monday, May 18, 2015 11:09 AM

To: Tom K. McCrossin; mikey hartman; Moshe Oz; mika@kalashnikov-usa.com; bsilver@kalashnikov-usa.com; Laura
Burgess; Evrold Henry; Yuval Harel; Dagan Shahar; Ron Maoz; guy tevel; Dudi

Subject: Fwd: CAA - 1a1'9n yo7y nayn

Sent from my Samsung Galaxy smartphone,

weneeeee Original message --------

From: Einat Lerer <einat@daitd.com>

Date: 17/05/2015 14:35 (GMT+01:00)

To: ny 79x <eldadoz1 nail.com>

Cc: Dan Alexander <dan.alexander.co@gmail.com>
Subject: CAA - 131%m Paty nay
From: tcao@commandarms.com <tcao@commandarms.com>

Sent: Tuesday, May 26, 2015 3:06 PM

To: Eldad Oz (eldadozi@gmail.com) <eldadoz1@gmail.com>

Cc: Tom K. McCrossin <tom@commandarms.com>; Bill Silver <bsilver@commandarms.com>;
‘Laura@lauraburgess.com' <Laura@lauraburgess.com>; Mika <mika@commandarms.com>
Subject: 5-26-15 CAA logo and visual language updates

Hi Eldad, attached is the recap of today’s Skype call. Please let me know if you would like me to include
any other items on this report.

Best,

CAAY

TAM CAO P 215.949.9944 ext. 116 911 William Leigh Dr
MARKETING COORDINATOR — F 215.949.8080 Tullytown PA, 19007
CAA USA E tcao@commandarms.com www.commandarms.com

Bos
Logo and Visual Language
Updates
5/26/2015

CAAY

UPGRADE YOUR WEAPON
CAA Logo & Visual Language

Logo
Logo Type

Camo

PF wn re

Slogan — Gear Up

5/26/2015
CAA - Logo

The team have decided on the lion logo. We will be using the two
versions of logo. The one with the borders will be used for marketing
materials. The simpler version, without the borders will be used for the
molding.

With borders without borders

5/26/2015
CAA — Logo Type

This is the final logo type that the team has reviewed and approved on
5/26.

https://drive.google.com/file/d/OB2VxLhffeErud3ZDSG5rRFITM1E/view

eM

5/26/2015
CAA — Logo & Logotype

 

e Will be used together and not separately until we establish the brand
identity in the market.

¢ Next step is to decide on the placement/location—how it will be
molded onto the products. Dan Alexander will come up with a few
options for us to review.

: .V.oe
CAND = 0)" OCAA

5/26/2015
aN oT

 

1. Discussed the option of using the colors to categorize
different product types. For an example: red—RONI,
: —grips, green—magazines....

1. There are some concerns in using the camo:
A. distracts the eyes from the products
B. no association to the products or the brand

2. It needs to be used in a subliminal message—it is there,

but it is not really there.
5/26/2015
CAA - Camo

 

This is a better example. The camo is
Too much camo in this ad space. there but not overpowering the ad.

foot ail

CAA

 

t } WWW.CAA.COM

 

 

5/26/2015
CAA — Slogan/Tagline

G00 GLE gear up

©.

1 . . G ea r U Pp is t h e fi na | Web images Videos News Shopping More Search tools

 

S | O ga n About 207,600,000 results (0.56 seconds)

Gear up - ThomsonReuters.com
2 ° We Nn ee d to m a ke SU re cl thomsonreuters.com/GearUp ¥
. . Enjoy time with family or friends & still earn your CPE Credit Hours!
t h att h iSS | ogan is Thomson Reuters has 1,230.248 followers on Google
] I — Gear Up - U.S. Department of Education

a S SO C | da te d Ww It h CAA S € € www2.ed_gowgearup + United States Department of Education +
Sep 29, 2014 - This discretionary grant program is designed to increase the number of

t h e S e a rc h re S U Its O n t h e Iow-income students who are prepared to enter and succeed in ....

Eligibility - Awards - Applicant Information ~ GEAR ... - Funding Status

Gear Up on Steam
store steampowered.com > All Games > Action Games Gear Up + Steam +

3 a La Uu fa ’S S EO expe rt Ca n with Rating: 7/10 - 3.910 reviews - Free

Jan 28, 2015 - “Gear Up is an explosion of arcade shooter chaos with rockets, fire, and

h el p U S i n th is a rea lasers covering the battlefield, all with customizable tanks! And its ._

Gear Up

play-gearup.com/ +

RT @TheRealindie: Live streaming the FTP multiplayer game GEAR UP! Come and
play with or against us! http:/t.co/53Vig8Aycf. 3 weeks 3 days age.

5/26/2015
